1 Ill. 2d 618 (1953)
116 N.E.2d 359
THE PEOPLE OF THE STATE OF ILLINOIS, Defendant in Error,
v.
HARVEY M. LACKAYE, Plaintiff in Error.
No. 32886.
Supreme Court of Illinois.
Opinion filed November 18, 1953.
Rehearing denied January 18, 1954.
BERYL A. BIRNDORF, of Chicago, for plaintiff in error.
LATHAM CASTLE, Attorney General, of Springfield, and JOHN GUTKNECHT, State's Attorney, of Chicago, (JOHN T. GALLAGHER, RUDOLPH L. JANEGA, ARTHUR F. MANNING, and EUGENE WELKER, all of Chicago, of counsel,) for the People.
Judgment affirmed.
Mr. JUSTICE BRISTOW delivered the opinion of the court:
This cause reaches this court on a writ of error to review the judgment of the Appellate Court of Illinois, First District, affirming the judgment and sentence of the plaintiff *619 in error by the municipal court of the city of Chicago to a term of thirty days in the House of Correction for the crime of unlawfully and wickedly keeping and maintaining a house of ill fame or a place for the practice of lewdness.
The information, omitting the formal parts, charges, "did then and there unlawfully and wickedly keep or maintain a house of ill fame or place for the practice of lewdness and did let rooms for such purpose." The relevant part of the statute (Ill. Rev. Stat. 1951, chap. 38, par. 162,) allegedly infringed reads as follows: "Whoever keeps or maintains a house of ill fame or place for the practice of prostitution or lewdness, or whoever patronizes the same, or lets any house, room or other premises for any such purpose, or shall keep a common, ill governed and disorderly house, to the encouragement of idleness, gaming, drinking, fornication or other misbehavior, shall be fined not exceeding two hundred dollars, or imprisoned in the county jail or house of correction for a period of not more than one year or both."
The plaintiff in error contends here, as he did in the Appellate Court, that the keeping of a bath house where men congregate for homosexual pleasures, one with the other, is not within the purview of the above statutory prohibition; that said section of the statute was designed to create an offense which would punish only the keeper of premises in which women engaged in illicit sexual intercourse with men.
These contentions were considered and disposed of by the Appellate Court, 348 Ill. App. 542, and we adopt the opinion of that court as the opinion of this court.
Judgment affirmed.